PER CURIAM:
This is an appeal from an order terminating the parental rights of the appellant, J.R.G., the father of M.S.G. and J.K.G. Since the lower court entered its order terminating appellant’s parental rights the United States Supreme Court has filed its opinion in Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 594 (1982). There the court held that the standard of proof in such cases must be at least “clear and convincing evidence.” The Orphans’ Court Division, below, applied “the preponderance of evidence” standard. Therefore, we must remand to the lower court for a new hearing in light of Santosky.
Order vacated and case remanded. We do not retain jurisdiction.